Citation Nr: 1601511	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides.  

2.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  However, a complete written transcript was unable to be reproduced.
In January 2015, the Board remanded this matter to provide the Veteran with another Board hearing.

In May 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.  Also in May 2015, the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while temporarily stationed at Takhli Royal Thailand Air Force Base in Thailand for a period in May 1968.

2.  The competent evidence of record establishes a current diagnosis of diabetes mellitus.

3.  The competent evidence of record establishes a current diagnosis of prostate cancer.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.159.  Given the fully favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer and diabetes mellitus, shall be service connected if they become manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2015). This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).

VA's Compensation & Pension (C&P) Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, C&P Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), C&P Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA's C&P Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the C&P Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10 (q).

The Veteran contends that he developed diabetes mellitus and prostate cancer as a result of herbicide exposure while serving as an administrative specialist in at the Thailand Royal Air Force Base in Takhli, Thailand where he was exposed to Agent Orange as he was billeted close to the perimeter.  Diabetes mellitus and prostate cancer are presumptive diseases.  38 C.F.R. § 3.309(e) (2015).  VA medical examination reports dated in August 2013 indicates that the Veteran was diagnosed with diabetes mellitus in 2007 and prostate cancer in 1997.  The report also shows that the Veteran's diabetes mellitus and prostate cancer have become manifest to a degree of 10 percent disabling or more.  38 C.F.R. § 3.307(a)(6); Diagnostic Codes 7528 and 7913.  Therefore, the only remaining question in determining whether the Veteran is entitled to presumptive service connection for diabetes mellitus and prostate cancer due to herbicide exposure is whether he was exposed to herbicides while serving on active duty.  

The Veteran's service personnel records show that he served in Takhli, Thailand around May 1968.  Although the Veteran's MOS (administrative specialist) is not obviously consistent with exposure to the base perimeter, he asserts that he was, in fact, exposed to the base perimeter.  At his hearing, the Veteran testified that he flew to Takhli, Thailand for personnel support and operational support.  He stated that he was stationed in Thailand for a period of 27 to 31 days and that his living quarters was 20 yards from the perimeter.  He also asserted that his office was on the flight line and he often helped obtain intelligence from aircraft on the flight lines near the perimeter.  The Board finds that the Veteran's assertions are both competent and credible evidence that shows that he was near the air base perimeter.  

Although the Veteran's MOS is not necessarily consistent with perimeter contact, he has testified that he had contact with the perimeter on many occasions.  Therefore, as there is no evidence contradicting the Veteran's claims of perimeter contact, the Board finds that the Veteran is credible when describing his activities along the perimeter of his base in Takhli.  Thus, the Board concedes that he was exposed to herbicides.

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his diabetes mellitus, type II and prostate cancer, are presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims of entitlement to service connection for diabetes mellitus, type II and prostate cancer are granted.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides, is granted.

Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides, is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


